Citation Nr: 0024600	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-31 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
due to an undiagnosed illness.

2.  Entitlement to headaches with balance problems, due to an 
undiagnosed illness.

3.  Entitlement to memory problems, due to an undiagnosed 
illness.

4.  Entitlement to breathing problems and chest pain, due to 
an undiagnosed illness.

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1994.  The evidence indicates that he had 
approximately seven months of foreign service in Southwest 
Asia during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  A 
personal hearing was held before a hearing officer at the RO 
in November 1997.  Although the veteran had requested a 
Travel Board hearing before a member of the Board, he 
withdrew that request in February 2000.

The Board notes that on VA Form 21-4138, dated in August 
1998, the veteran raised the additional claim for service 
connection for irritable colon syndrome due to an undiagnosed 
illness.  It does not appear from the evidence before the 
Board that the RO has addressed this issue.  Accordingly, it 
is referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  The evidence indicates that the veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from August 1990 to April 1991.

2.  The veteran's skin disorder has been diagnosed as 
melasmas and Riehl's melanosis.

3.  The record contains no objective indications of chronic 
headaches or balance problems.

4.  The records contains no objective indications of a 
significant decrease in the veteran's memory.

5.  The veteran's breathing problems and chest pain have been 
attributed to asthma and bronchitis.

6.  The veteran was notified of the October 1994 rating 
decision in which the RO denied his claim for service 
connection for asthma; although he submitted a timely notice 
of disagreement, he did not timely complete an appeal of that 
issue and the October 1994 rating decision became final.

7.  The evidence received since the October 1994 rating 
decision is cumulative or not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for asthma.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder, due to an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.317 (1999).

2.  The claim of entitlement to service connection for 
headaches with a balance problem, due to an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.317 (1999).

3.  The claim of entitlement to service connection for memory 
problems due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.317 (1999).

4.  The claims of entitlement to service connection for 
breathing problems and chest pain, due to an undiagnosed 
illness, are not well grounded.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.317 (1999).

5.  New and material evidence to reopen a claim of service 
connection for asthma has not been submitted.  38 U.S.C.A. § 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has skin problems, headaches 
with balance problems, memory problems, breathing problems, 
and chest pain, due to undiagnosed illnesses as a result of 
his service in Southwest Asia during the Persian Gulf War.  
In addition, it is contended by and on behalf of the veteran 
that he has submitted new and material evidence to reopen his 
claim for service connection for asthma, since it was denied 
in rating decision of October 1994.  The veteran claims that 
his asthma, which pre-existed service, was aggravated by 
inhaling smoke and oil fumes while serving in the Persian 
Gulf War, and during certain military operations in South 
Korea as a result of the different climatic changes in the 
environment in Hawaii and San Diego.


I.  Service Connection for Disabilities due to Undiagnosed 
Illness

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing the VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Act, the VA added 
38 C.F.R. § 3.317, which defines qualifying Persian Gulf 
service, as well as establishing the presumptive period for 
service connection and a broad but nonexclusive list of signs 
or symptoms which may be representative of undiagnosed 
illnesses for which compensation may be paid.  These "signs 
or symptoms" include: fatigue; signs or symptoms involving 
skin; headaches; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the upper or lower respiratory system; 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (1999).
 
The regulation establishes that the disability must be 
manifest either during active service in the Southwest Asia 
theater of operation during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (1999).  To be compensable 
under 38 C.F.R. § 3.317, the disability cannot be attributed 
to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) 
(1999).  Disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  38 C.F.R. § 3.317(a)(3) (1999).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).

In order to establish a well-grounded claim for service 
connection for a disability due to an undiagnosed illness, a 
claimant must present evidence (1) that he or she is a 
Persian Gulf veteran; (2) with objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in 38 C.F.R. § 3.317(b); (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and (4) that such symptomatology cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317; Neumann v. West, No. 98-1410 (U. S. Vet. 
App. July 21, 2000).

Many of the signs and symptoms identified in 38 C.F.R. § 
3.317(b) are susceptible to lay observation by the veteran or 
other persons, and do not require medical evidence.  However, 
some instances require medical evidence to establish a well-
grounded claim, where the sign or symptom is not reasonably 
susceptible of observation by lay persons.  See VAOPGCPREC 4-
99, para. 9 (May 3, 1999).

"Objective indications" means both signs in the medical 
sense of evidence perceptible to an examiner, and non-medical 
indications that can be independently observed or verified.  
The medical evidence may include service medical records, 
reports from medical facilities, doctor's statements, X-ray 
reports, etc.  The non-medical indications include time lost 
from work, evidence that a veteran has sought medical 
treatment for his/her symptoms, and evidence affirming 
changes in the veteran's appearance, physical abilities, and 
mental or emotional attitude.  Id.

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or a 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, including Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d) (1999).  The 
Persian Gulf War period began on August 2, 1990 and continues 
through a date yet to be prescribed by Presidential 
proclamation or law.  38 C.F.R. § 3.2(i) (1999).

In the instant case, the veteran has established service in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.  His DD Form 214 indicates service in Southwest 
Asia and the veteran testified that he was in the Persian 
Gulf from August 1990 to April 1991.


A.  Service Connection for Skin Disorder, due to an 
Undiagnosed Illness

The veteran's service medical records show that in September 
1985, he had a lesion on the right side of his neck removed.  
The remainder of his service medical records are negative for 
complaints of, treatment for, or a diagnosis of a skin 
disorder.

Subsequent to service, a VA general examination in July 1994 
noted no skin problems.  VA outpatient treatment records 
dated in January 1995 note that the veteran had 
brownish/mottled discoloration, which was flat, on his 
forehead.  The diagnosis was melasma.  A VA dermatology 
examination report dated in March 1995 notes that the veteran 
reported discoloration of the forehead and temples for the 
past year.  There was no known etiology for the original 
rash.  On examination, there were hyperpigmented slightly 
erythematous, nonscaly patches on the cheeks, temples and 
forehead.  The diagnosis was post-inflammatory 
hyperpigmentation.  Another VA examination report dated in 
May 1997 shows that the veteran had slight edema on a patchy 
area on the forehead.  It was slightly erythematous with some 
increased pigment but not readily noticeable.  The diagnosis 
was dermatitis, inflammatory, with secondary 
hyperpigmentation; etiology undetermined.

At a hearing in November 1997 before a hearing officer at the 
RO the veteran testified that he had spent almost eight 
months in the Persian Gulf from August 1990 to April 1991.  
He received oil contamination all over his body.  The veteran 
also testified that he had not received any medical treatment 
in service for the blotches on his forehead.

Private medical records from Kaiser Permanente dated in 
January 1998 show that the veteran had been diagnosed with 
melasma by the VA.  The private doctor diagnosed Riehl's 
melanosis.

In a February 1998 statement from I. K., the veteran's wife, 
she noted that the veteran's skin condition on his face would 
change from natural tones to pinkish, reddish tones and would 
itch at times.

The Board finds that this claim is not well grounded.  As 
noted above, the veteran's skin disability on his forehead 
has been diagnosed and, therefore, it is not due to an 
undiagnosed illness.  Accordingly, the fourth element for 
establishing a well-grounded claim pursuant to 38 C.F.R. 
§ 3.317, that such symptomatology cannot be attributed to any 
known clinical diagnosis, has not been satisfied.  See 
Neumann v. West, No. 98-1410 (U. S. Vet. App. July 21, 2000).

The Board further notes that the evidence does not establish 
a well-grounded claim for service connection for a skin 
disorder on a direct basis.  The United States Court of 
Appeals for the Federal Circuit held that, "For a claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  See Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 Vet. 
App. 341, 343-344 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  In this case, the service medical records are 
negative for any complaints of, treatment for, or diagnosis 
of a skin disorder on the veteran's forehead, or any 
diagnosis of melasma.  Moreover, none of the evidence 
provides a nexus between service and the veteran's current 
skin disorder on his forehead.
  

B.  Service Connection for Headaches and Balance Problems, 
due to an Undiagnosed Illness

The veteran's service medical records are negative for 
complaints of, treatment for, or a diagnosis of headaches or 
balance problems.  Examination reports dated in August 1980, 
November 1984, October 1985, February 1992 and September 1993 
are negative for headaches or balance problems.

The medical evidence subsequent to service is also negative 
for headaches or balance problems.  A VA examination report 
dated in July 1994 shows no complaints of headaches or 
balance problems.  

In a statement dated in February 1997, the veteran noted that 
he recently developed headaches on the right side of his 
head.  He also indicated that his headaches caused memory and 
balance problems.

At a VA examination in May 1997, the veteran reported that he 
had no headache that day.  There was no associate migraine, 
no tics or paramyoclonus complex, no chorea and no choreiform 
disorders.  The diagnosis was headaches, associated with 
short-term memory loss and transient loss of balance. 

At the hearing in November 1997, the veteran testified that 
he started to have headaches a couple of months after he 
returned from the Persian Gulf.  The headaches were minor at 
first and them became worse, and he began to have what he 
would call migraine headaches that would not go away.  The 
veteran also testified that when he got headaches, he had 
dizziness, loss of balance, vertigo, and blurriness of 
vision.

In the February 1998 statement from the veteran's wife, she 
noted that the veteran's headaches started after his return 
from the Persian Gulf War.

The VA outpatient treatment records are negative for 
complaints of, treatment for, or a diagnosis of headaches or 
balance problems.  Private medical records are also negative 
for headaches or balance problems.  A January 1998 private 
audiological evaluation report notes no headaches.

The Board finds that the claim for service connection for 
headaches with a balance problem, due to an undiagnosed 
illness, is not well grounded.  As noted above, the medical 
evidence shows that the veteran does not exhibit objective 
indications of chronic disability resulting from headaches or 
balance problems.  Accordingly, the second element for 
establishing a well-grounded claim pursuant to 38 C.F.R. 
§ 3.317 has not been satisfied.  See Neumann v. West, No. 98-
1410 (U. S. Vet. App. July 21, 2000).

The Board further notes that the evidence does not establish 
a well-grounded claim for service connection for headaches 
with balance problems on a direct basis.  The evidence does 
not contain a medical diagnosis of a current disability 
involving headaches or balance problems; medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of headaches or balance problems; and medical 
evidence of a nexus between an in-service disease or injury 
and any current headaches or balance problems.  See Epps v. 
Gober, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. at 506.


C.  Service Connection for Memory Problems, due to an 
Undiagnosed Illness

The veteran's service medical records are negative for memory 
problems.  In particular, examination reports dated in August 
1980, November 1984, October 1985, and February 1992, show 
that the veteran had no reported memory problems.

The evidence indicates that the veteran first reported memory 
problems in his February 1997 statement.  At a VA orthopedic 
examination in May 1997, the examiner noted a diagnosis of 
headaches associated with short-term memory loss and 
transient loss of balance.  However, as the examiner also 
noted that the veteran did not have a headache that day or 
associate migraine, tics, paramyoclonus complex, chorea, or 
choreiform disorders, the diagnosis appears to be based 
solely on the veteran's history and not on the findings of 
the examination.

At a VA psychiatric examination in May 1997, the veteran 
reported that he had some slight decrease in memory.  On 
examination, the examiner found that the veteran's memory was 
grossly intact for both recent and distant events.  The 
mental status examination was completely within normal 
limits.  The examiner found that the veteran's reported 
slight decrease in memory secondary to the Persian Gulf War 
was unsubstantiated by history and the examination.

At another VA psychiatric examination in September 1997, the 
veteran reported slight decrease in his memory.  It was noted 
that the veteran was employed at two jobs and was working at 
a Bachelor of Science degree from a university.  The examiner 
noted that "whatever the nature of [the veteran's] memory 
problems, it is quite clear it is not inhibiting his 
industrial capacities nor his educational skills."  The 
mental status examination appeared to be totally normal.  The 
diagnosis was slight decrease in memory reported, but 
unsubstantiated by evaluation.

An October 1997 addendum to the May 1997 VA examination notes 
that there was no evidence of memory deficiency.

At the hearing in November 1997, the veteran testified that 
he had memory problems.  He claimed that he had to constantly 
write things down.  In the February 1998 statement, the 
veteran's wife noted that his memory loss came about after 
his return from the Persian Gulf War.  However, the VA 
outpatient treatment records and private medical records are 
negative for complaints of, treatment for, or a diagnosis 
related to memory loss.

The Board finds that the claim for service connection for 
memory problems due to an undiagnosed illness is not well 
grounded.  As noted above, the medical evidence shows that 
the veteran does not exhibit objective indications of chronic 
disability resulting from memory problems.  Accordingly, the 
second element for establishing a well-grounded claim 
pursuant to 38 C.F.R. § 3.317 has not been satisfied.  See 
Neumann v. West, No. 98-1410 (U. S. Vet. App. July 21, 2000).

The Board further notes that the evidence does not establish 
a well-grounded claim for service connection for memory 
problems on a direct basis.  The evidence does not contain a 
medical diagnosis of a current disability involving memory 
loss; medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of memory problems; and 
medical evidence of a nexus between an in-service disease or 
injury and any current memory problems.  See Epps v. Gober, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. at 506.


D.  Service Connection for Breathing Problems and Chest Pain, 
due to an Undiagnosed Illness

Although the September 1972 enlistment examination report 
notes that the veteran had asthma, last attack at age 10, it 
was indicated that he currently did not have asthma.  The 
other service medical records are negative for asthma or any 
other chronic breathing problem and chest pain.  A report 
dated in March 1991 notes that the veteran was a member of 
Operation Desert Storm and was exposed to hazardous 
fluorocarbons during operations in Kuwait.  However, on an 
undated Officers Physical Examination Questionnaire, 
completed in approximately 1992 when the veteran was age 39, 
the veteran noted no shortness of breath with exertion, no 
chest pain or pressure, and no cough, coughing up of blood, 
sneezing, asthma or wheezing.  A physical examination report 
dated in February 1992 notes no breathing problems, asthma, 
or chest pain.  The September 1993 retirement examination 
shows that the veteran's lungs and chest were normal.

At a VA examination in July 1994, the veteran reported 
shortness of breath with exertion.  He also complained of 
occasional left-side, dull chest pain of moderate severity 
which occurred at rest.  The veteran had a history of 
childhood asthma, and reported occasional wheezing with 
exertion.  It was noted that the veteran was stationed in the 
Persian Gulf and was exposed to extensive smoke, soot and 
oil.  The veteran, however, denied any specific pulmonary 
symptoms while stationed there.  Examination of the 
respiratory system was negative.  A chest x-ray noted that 
the lungs were clear.  The heart size was within normal 
limits.  No acute cardiopulmonary disease was suspected.  The 
diagnoses were mild asthma and nonspecific EKG changes with 
no specific history of cardiac disease.

A January 1995 VA examination addendum notes that the veteran 
had not had asthma attacks since childhood, but reported that 
he had started to wheeze occasionally, mostly when the 
weather was hot and muggy.  It was noted that the veteran was 
not taking any medication.  Another VA examination report 
dated in March 1995 notes that the veteran's respiratory 
system was negative.

Private medical records show that in October 1995 the veteran 
complained of chest congestion with dizziness.  The diagnosis 
was bronchitis.  In October 1996, he complained of chest pain 
for two weeks.  The diagnosis was atypical chest pain.

At a VA examination in May 1997, the veteran reported a 
history of asthma diagnosed at age nine or 10, with some 
wheezing at that time.  He also reported that about two 
months after service, he began to have some wheezing.  He 
claimed that he had had about four episodes of asthmatic 
attacks after bronchitis.  On examination, his chest was 
clear to percussion and auscultation.  The diagnosis was 
bronchial asthma, infrequent, associated with bronchitis.

At the hearing in November 1997, the veteran testified that 
he had asthma as a child.  He stated that he was encamped in 
Kuwait during service and surrounded by smoke and flames.  He 
acknowledged that, on exit examination from service in 1993, 
the asthma did not show up.  He stated that he now has 
problems with bronchitis off and on. 

In her February 1998 statement, the veteran's wife noted that 
his asthma, along with chest pains and coughing were really 
noticeable during seasonal changes.  These symptoms were 
worse during the hot summer months, and extreme cold and damp 
weather.

The Board finds that the claims for service connection for 
breathing problems and chest pain, due to an undiagnosed 
illness, are not well grounded.  As noted above, the medical 
evidence shows that the veteran does not exhibit objective 
indications of chronic disability resulting from chest pain.  
Accordingly, the second element for establishing a well-
grounded claim pursuant to 38 C.F.R. § 3.317 has not been 
satisfied. The medical evidence shows that the breathing 
problems reported by the veteran have been attributed to 
asthma, a known clinical diagnosis.  Accordingly, the fourth 
element of a well-grounded claim pursuant to 38 C.F.R. 
§ 3.317 has not been met.  See Neumann v. West, No. 98-1410 
(U. S. Vet. App. July 21, 2000).

The Board further notes that the evidence does not establish 
a well-grounded claim for service connection for chest pain 
on a direct basis.  The evidence does not contain a medical 
diagnosis of a current disability involving chest pain; 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of breathing problems or 
chest pain; and medical evidence of a nexus between an in-
service disease or injury and any current chest pain.  See 
Epps v. Gober, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 
at 506.


II.  Whether New and Material Evidence has been Submitted to 
Reopen Claim for Service Connection for Asthma

The RO initially denied service connection for asthma in 
rating decision of October 1994.  The veteran submitted a 
notice of disagreement later that month.  A statement of the 
case was issued in December 1995 and the cover letter 
notified the veteran of the requirement to complete his 
appeal, by filing a VA Form 9, within 60 days from the date 
of that letter.  The VA Form 9 was not received at the RO 
until March 1996.  Accordingly, the RO notified the veteran 
that he had not timely completed an appeal and that his March 
1996 correspondence would be considered a request to reopen 
his claim for service connection for asthma.  In rating 
decision of July 1997, the RO determined that no new and 
material evidence had been submitted to reopen the claim for 
service connection for asthma.

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108.  New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration.  It must 
be neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Moreover, in Hodge, the Federal Circuit 
stresses that under the regulation new evidence that was not 
likely to convince the Board to alter its previous decision 
could be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Id.

Pursuant to Elkins v. West, 12 Vet. App. 209 (1999), the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a).  Third, if 
the claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.

Here, the evidence of record at the time of the October 1994 
rating decision consisted of the veteran's service medical 
records, statements from the veteran, and a July 1994 VA 
examination report.  The service medical records show that, 
prior to his enlistment examination, he last had an asthma 
attack at age 10.  The service medical records also show that 
the veteran had been exposed to dangerous fluorocarbons 
during the Persian Gulf War.  However, no complaints of, 
treatment for, or a diagnosis of asthma were noted during his 
period of service.  The July 1994 VA examination report notes 
that he complained of shortness of breath associated with 
exertion.  It was noted that he was stationed in the Persian 
Gulf and exposed to extensive smoke, soot and oil.  However, 
he denied any specific pulmonary symptoms while stationed 
there.  A chest x-ray showed that the lungs were clear.  The 
examination of the respiratory system was negative and the 
diagnosis was mild asthma.

The RO denied service connection for asthma in October 1994 
on the basis that the veteran had asthma prior to service and 
the evidence demonstrated no aggravation of this condition 
during service.

The evidence received since the October 1994 denial of 
service connection for asthma includes additional VA 
examinations, VA outpatient treatment records, private 
medical records, hearing testimony by the veteran, additional 
statements by the veteran, and a statement from the veteran's 
wife.  

A March 1995 VA examination report demonstrates that the 
veteran's respiratory system was negative.  No diagnosis was 
rendered as to any respiratory disorder.  A VA record dated 
in January 1995 notes that the veteran had not had an asthma 
attack since childhood, but that he started to wheeze 
occasionally, mostly when the weather was hot and muggy.  A 
private medical record dated in October 1995 shows a 
diagnosis of bronchitis.  No asthma was noted.  Another 
private medical record dated in March 1996 notes that the 
veteran had shortness of breath and wheezing.  The diagnosis 
was possible asthma.  No etiology was noted.

A VA examination report dated in May 1997 shows that the 
veteran was diagnosed with asthma at age nine or 10 with some 
wheezing at that time.  The veteran reported that two months 
after service, he began to have some wheezing.  According to 
the veteran, he has had about four episodes of asthmatic 
attacks after bronchitis.  On examination the chest was clear 
to percussion and auscultation.  The diagnosis was bronchial 
asthma, infrequent, associated with bronchitis; approximately 
every six months.

At the hearing, the veteran testified that his asthma and 
breathing problems were worse after service than when he went 
into service.  According to the veteran, he inhaled a lot of 
smoke while in the Persian Gulf and, at one point, he had to 
wear his gas mask for almost 24 hours because the smoke was 
so bad.  He acknowledged that on the exit examination from 
service in 1993, asthma did not show up.

The February 1998 statement from the veteran's wife notes 
that his asthma, along with chest pains and coughing were 
really noticeable during hot summer months and extreme cold 
and damp weather.

The evidence received since the October 1994 rating decision 
is new in that it was not of record prior to the October 1994 
rating decision.  However, the evidence received since the 
October 1994 decision, albeit bearing directly on the 
question at issue, is not so significant that it must be 
considered to evaluate the merits of the veteran's claim.  
This evidence reveals that the veteran had asthma prior to 
service, but was not treated during service for this 
condition. The testimony provided by the veteran merely 
reiterates his contentions. The statement submitted by his 
spouse concerns the nature and extent of his condition, not 
its onset. The May 1997 examination report indicates his 
symptoms began two months after his separation from service. 
None of this evidence indicates that the veteran's current 
bronchial asthma had its onset in or is otherwise related to 
service, including smoke exposure in the Persian Gulf War or 
other disease or injury in service. Accordingly, the Board 
finds that new and material evidence to reopen the veteran's 
claim for service connection for asthma has not been 
presented, and thus the appeal as to this issue is denied.  
38 U.S.C.A. § 5108, 7105; 38 C.F.R. § 3.156.





















ORDER

Entitlement to service connection for a skin disorder, due to 
an undiagnosed illness, is denied.

Entitlement to service connection for headaches with balance 
problems, due to an undiagnosed illness, is denied.

Entitlement to service connection for memory problems, due to 
an undiagnosed illness, is denied.

Entitlement to breathing problems and chest pain, due to an 
undiagnosed illness, is denied.

New and material evidence to reopen a claim of service 
connection for asthma has not been presented; the appeal as 
to this issue is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

